Case 1:20-mc-00152-DCN Document1 Filed 06/01/20 Page 1of3

D, John Ashby, ISB No. 7228

William K, Smith, ISB No, 9769

HAWLEY TROXELL ENNIS & HAWLEY LLP

877 Main Street, Suite 1000

P.O. Box 1617

Boise, ID 83701-1617

Telephone: 208.344.6000

Facsimile: 208.954.5200

Email: jashby@hawleytroxell.com
wsmith@hawleytroxell.com

Eric J, Janson*

Christine M, Costantino*
SEYFARTH SHAW LLP
975 F STREET, NW
Washington, DC 20004
Telephone: (202) 463-2400
Email; ejanson@seyfarth.com

ccostantino@seyfarth.cam

*Pro Hac Vice Application Forthcoming

Attorneys for Petitioner COSTCO WHOLESALE
CORPORATION

U.S. COURTS
JUN 04 2020

Revd Filed Tine
STEPHEN W. KENYON
CLERK, DISTHICT OF IDAHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

COSTCO WHOLESALE CORPORATION,
Petitioner,
VS.

ROMA DESIGNER JEWELRY LLC;
NATIONAL TRADESHOW LLC,

Respondent.

 

 

Case No,

MOTION TO ENFORCE SUBPOENA
DUCES TECUM

[UNDERLYING CASE PENDING IN
TH IN THE UNITED STATES
DISTRICT COURT FOR THE
DISTRICT OF MARYLAND
NORTHERN DIVISION]

MOTION TO ENFORCE SUBPOENA DUCES TECUM - 1

41538,0002. 12894069. 1

 
Case 1:20-mc-00152-DCN Document1 Filed 06/01/20 Page 2 of 3

Petitioner Costco Wholesale Corporation (“Costco”), by and through its counsel, Hawley
Troxell Ennis & Hawley LLP, hereby moves this Court pursuant to F.R.C.P. 45, to enforce
properly issued subpoenas dues tecum on Respondents Roma Designer Jewelry LLC and
National Tradeshow LLC, on the grounds that the time for responding or objecting to the
subpoenas has passed and neither Respondent has responded nor otherwise complied with their
respective subpoena. This motion is supported by a memorandum of law in support and the
declaration of Christine Costantino, contemporaneously filed herewith,

DATED THIS 1°" day of June, 2020.

HAWLEY TROXELL ENNIS & HAWLEY LLP

By __/s/ William K. Smith
William K. Smith, ISB No. 9769
Attorneys for Petitioner COSTCO
WHOLESALE CORPORATION

MOTION TO ENFORCE SUBPOENA DUCES TECUM - 2
41538,0002, 12894069. |

 
Case 1:20-mc-00152-DCN Document1 Filed 06/01/20 Page 3 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 1" day of June, 2020, I caused to be served a true
copy of the foregoing MOTION TO ENFORCE SUBPOENA DUCES TECUM by the method
indicated below, and addressed to each of the following:

Roma Designer Jewelry LLC 1 U.S. Mail, Postage Prepaid
c/o David Cailister, as registered agent VJ Hand Delivered

2873 W, Wind Drive UO Overnight Mail

Eagle, ID 83616-4693 L] E-mail

[1] Faesimile

National Tradeshow LLC MJ U.S. Mail, Postage Prepaid
c/o Becky Callister, as registered agent iv] Hand Delivered

2873 W. Wind Drive OC Overnight Mail

Eagle, ID 83616-4693 1 E-mail

L) Facsimile

/s/ William_K. Smith
William K. Smith

MOTION TO ENFORCE SUBPOENA DUCES TECUM - 3
41538,0002, 12894069. 1
